 
FIRST AMENDMENT TO
NOTE PURCHASE AGREEMENT


THIS FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”) dated as of
______________ ___, 2013, is entered into between Yappn Corp. (the “Company”)
and ____________________ (the “Lender”).   Defined terms not otherwise defined
herein shall have the meanings ascribed to such terms in that certain note
purchase agreement dated as of February 28, 2013 between the Company and the
Lender (the “Agreement”).
 
RECITALS
 

 
A.
The Company and the Lender are parties to the Agreement, pursuant to which the
Company sold to the Lender, and Lender purchased from the Company, upon the
terms and subject to the conditions set forth in the Agreement, a promissory
note, which accrues interest at the rate of 6% per annum (the “Note”).

 

 
B.
The Agreement and Note provide that upon the consummation of a Reverse Merger
Transaction, the face value of the Note, plus all accrued and unpaid interest
thereon automatically, by the terms of the Note, shall be exchanged into the
Reverse Merger Financing on a dollar for dollar basis in the applicable dollar
amount at the per share offering price of the securities in such Reverse Merger
Financing on the same terms and conditions as all other investors in such
Reverse Merger Financing.  Upon such exchange, the Note will be immediately
cancelled upon delivery of the securities.

 
Such parties desire to amend the Agreement as hereafter set forth.
 
C. NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. Amendments to Agreement. By their signatures hereto, each of the parties
hereto hereby agrees that the Agreement is hereby amended as set forth in this
Section 1.
 
The definition of “Reverse Merger Transaction” is hereby amended and restated in
its entirety to read as follows:
 
“Reverse Merger Transaction” means a privately held operating company, directly
or indirectly (a) merges or consolidates with, or in one or a series of related
transaction sells all or substantially all of its assets to the Company or a
wholly owned subsidiary of the Company, that is required to be accounted for by
the Company as a “reverse acquisition” under GAAP; or (b) is sold or otherwise
acquired by the Company in a transaction or business combination other than a
merger or consolidation; and (c) at or about the time of any such transaction
described in clauses (a) or (b), the Company sells securities in a capital
raising transaction through the sale of common stock, warrants or other
securities of the Company (the “Reverse Merger Financing”).  A Reverse Merger
Transaction shall also include the proposed purchase by a wholly owned
subsidiary of the Company of certain assets from Intertainment Media, Inc.
pursuant to the terms and subject to the conditions set forth in the Asset
Purchase Agreement by and among the Company, Yappn Acquisition Sub., Inc. and
IMI annexed as Exhibit B hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Agreement, the Note, the Reverse Merger
Transaction and Reverse Merger Financing shall be deemed to be references to the
Agreement as amended by this Amendment.  This Amendment shall not be deemed to
expressly or impliedly waive, amend or supplement any provision of the Agreement
other than as set forth herein.
 
3. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
 
4. Governing Law, Jurisdiction.  THIS AMENDMENT SHALL BE GOVERNED IN ALL
RESPECTS BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAWS.  THE COMPANY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE FEDERAL OR STATE COURT LOCATED IN NEW YORK, NEW YORK, WITH
RESPECT TO ANY CLAIM OR CONTROVERSY RELATED TO THE ENFORCEMENT OR INTERPRETATION
OF THIS AMENDMENT.
 
5. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
 
[signatures on next page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.




THE COMPANY
 
Yappn Corp.
 
By:
Name: Steven Wayne Parsons
Tite: Chief Executive Officer
THE LENDER
 
 
 
By:
Name:
Tite:
 



 
 
 